                                                                    JS-6




                       UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



PHYLLIS D. SCOTT,                         Case No. CV 19-0564-DMG (DFM)

          Plaintiff,                      JUDGMENT

                v.

HOUSING AND URBAN
DEVELOPMENT, et al.,

          Defendants.



      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge, IT IS ADJUDGED that
the Complaint and the entire action is dismissed without prejudice for failure
to prosecute.



DATED: November 8, 2019                    ___________________________
                                           DOLLY M. GEE
                                           United States District Judge
